DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1, 6-21, 23, and 25-26 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone communication with Ruojian Zhang (Reg. No. 54695) on May 05, 2022.			The application has been amended as follows: 	
			
In the Claims:			
In Claim 1, line 12, after “wherein the”, “dummy gate stack” has been replaced with --dummy replacement gate stack--.								In Claim 9, line 3 on Page 2 of 8, [[forming a second layout of an etching mask;]] has been deleted.											In Claim 9, line 1 on Page 3 of 8, after “removing the mandrel;”, --forming a second layout of an etching mask;-- has been inserted.						In Claim 26, line 1, after “comprises”, --recessing-- has been inserted.			
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Banna et al. (US 8,609,510 B1) and Jeong et al. (US 2014/0374830 A1). Banna et al. and Jeong et al. do not teach or suggest fairly, either singularly or in combination etching into the semiconductor fin through the first opening to form a recess; filling the recess and the first opening with a dielectric material; recessing the dielectric material to form a second opening, wherein the second opening extends to a same level as a top surface of the semiconductor fin.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Peng et al. (US 2014/0231919 A1).											Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815